Citation Nr: 1200168	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-42 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chrondromalacia patella right knee with degenerative joint disease (DJD) and instability.

2.  Entitlement to a rating in excess of 10 percent for chrondromalacia patella right knee with DJD (limitation of motion).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Winston, North Carolina.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran was not shown to have more than mild lateral instability of the right knee.

2.  The Veteran was not shown to have flexion of the right knee that was limited to 30 degrees or less.

3.  The Veteran was not shown to have limited extension of the knee.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lateral instability of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 10 percent for limited flexion of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260 (2011).

3.  The criteria for a separate rating for limitation of extension of the knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2007 which explained VA's obligation to help him obtain evidence in support of his claim.  The September 2007 also explained that in order to receive a higher evaluation, he needed to show that his service connected disability got worse.  This letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's written contentions, private treatment records which are related to the Veteran's right hip and not his right knee, and 2 VA examinations of the Veteran's knee.  These examinations were adequate to enable the Board to evaluate the severity of the Veteran's service connected knee disorder.

For the reasons set forth above, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.

Increased Rating

The Veteran contends that his right knee disability is more severe than is encompassed by the currently assigned ratings.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee disability, as far as it is manifested by instability, is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5257.  Pursuant to that diagnostic code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe subluxation and lateral instability.  The Veteran's limitation of motion of the right knee is rated pursuant to diagnostic code 5260, which deals with limited flexion of the knee.  Pursuant to that diagnostic code, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Arthritis that results in limited or painful motion of a joint that is not severe enough to meet the criteria for a compensable rating under the appropriate diagnostic code for limitation of motion of the affected body part is also assigned a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Otherwise, arthritis is rated pursuant to the limitation of motion of the affected part.  Additionally, if arthritis is only shown by x-ray to affect multiple joints without limited motion, alternate criteria apply but those are not applicable to this case as the Veteran was shown to have slight limitation of flexion of his knee and only 1 joint is involved, the right knee.

The VA General Counsel held that a Veteran who has both limited motion and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In this case, the Veteran was has separate ratings for instability and limitation of flexion but he is not rated for limitation of extension of his right knee.

In September 2007 the Veteran requested an increased rating for his right knee instability, then rated noncompensably disabling, because he had some movement and popping in the knee.  

The Veteran was examined with respect to his knee in June 2008.   At that time, the Veteran reported right anterior knee pain.  The pain was intermittent throughout the day.  There were monthly flares that last hours, during this time there was no limitation of motion but it was painful to move the knee.  

Examination of the right knee showed no bony enlargement, deformity, or tenderness.  There were no bumps consistent with Osgood-Schlatters disease.  There was crepitation.  There were no clicks, snaps, or grinding.  There was slight lateral instability.  There was no patellar, meniscus, tendon, bursa, or other knee abnormality.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.

Motion of the left knee was 0 to 118 degrees of flexion, with no pain and no further limitation of motion on repetitive use.  The Veteran had full extension of his knee without pain, with no limitation of motion on repetitive use.  

An x-ray of the right knee showed very mild degenerative changes.  There was some joint space narrowing in the medial compartment and no acute bony process.

The examiner diagnosed right knee chrondromalacia with DJD.

In his notice of disagreement dated in April 2009, the Veteran reported that he had pain, catching, and "bopping" of the knee.  He also claimed that it sometimes gave way.

In a written statement dated in May 2009, the Veteran contended that he had catching of the knee which was severe.  He reported that sometimes the knee gave way upon standing, and that this was happening more frequently with time.

On his VA Form 9 dated in November 2009 the Veteran wrote that after 36 years the condition of his knee had gotten worse. 

The Veteran's right knee was reexamined in May 2010.  At that time, the Veteran reported that his right knee pain got worse since his prior examination.  There was no history of hospitalization or surgery for this problem, no history of trauma to the joints, and no history of neoplasm.  The Veteran reported giving way, pain, stiffness, and severe weekly flare ups of his knee disability that ranged from 1 to 7 days.  The Veteran assessed that he had a 50 percent limitation of motion during flare ups.

The Veteran did not report any deformity, instability, weakness, incoordination, decreased speed of motion, episodes of subluxation or dislocation, locking episodes, effusions, or symptoms of inflammation.

There were no constitutional or incapacitating episodes of arthritis.

The Veteran reported that he could stand for 3 to 8 hours with only short rest periods.  He reported that he was able to walk 1 to 3 miles.  He did not use any assistive aids to walk.  He reported that he continued to walk for exercise but that his knee was painful during that time.

Upon examination, the Veteran's gait was noted to be antalgic.  There was no other evidence of abnormal weight bearing, there was no loss of a bone or part of a bone, and no inflammatory arthritis.  There was bony joint enlargement, crepitus, and tenderness of the right knee.  There were no bumps consistent with Osgood-Schlatters disease, no mass behind the knee, and no clicks, snaps, or grinding.  There was some mild medial/lateral instability of the knee.  Anterior cruciate ligament stability was normal.  The Veteran had some motion with medial/collateral ligament stability testing in a neutral position.  In 30 degrees of flexion it was normal.  There was no patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormality.

The Veteran had 0 to 95 degrees of flexion of his right knee, with objective evidence of pain.  Extension was normal.  There was pain following repetitive motion, but no further limitations after three repetitions of range of motion.

X-rays showed very mild degenerative changes.  There was joint space narrowing in the medial compartment, and no acute bony process. 

With regard to functional limitations, the Veteran reported that he was a retired postal clerk.  He reported that before he retired his knee would bother him due to the prolonged standing at his job, so he needed frequent rest periods.  The examiner assessed that the Veteran's knee disability would have moderate effects on chores, shopping, recreation, and travelling.  It would have mild effects on exercise and driving.  It would have no effect on feeding, bathing, dressing, toileting, or grooming.  

The evidence does not show that the Veteran meets the criteria for an evaluation in excess of 10 percent for right knee instability.  While the Veteran reported that his knee sometimes gave way, objective testing in June 2008 and in May 2010 showed only mild lateral instability of the knee.  There were no objective findings of more severe lateral instability.  The objective findings of the examiners who performed the June 2008 and May 2010 examinations, who both assessed the Veteran's lateral instability of the right knee as mild, is accorded more weight than the Veteran's statements.  Moreover, the Veteran reported being able to stand for 3 to 8 hours with some rest breaks and that he could walk a mile or more; these findings do not indicate a right knee problem that is more than slight.  While the examiner who performed the May 2010 examination opined that certain of the Veteran's activities were moderately limited by the Veteran's right knee disability, this alone is insufficient to find more than a mild knee disability given the Veteran's report concerning his ability to walk and stand and the objective evidence of only mild lateral instability of the right knee.  

The evidence also does not show that the Veteran meets the criteria for an evaluation in excess of 10 percent for limitation of flexion of the right knee.  The Veteran has 95 degrees of flexion.  He was afforded a 10 percent rating for arthritis with limited or painful motion as set forth in 38 C.F.R. § 4.71, diagnostic code 5003.  He actually does not meet the criteria for even a 10 percent rating for limited flexion under the diagnostic code that is applicable to limitation of flexion of the knee.  Limitation of flexion to 60 degrees yields a noncompensable rating pursuant to diagnostic code 5260.  A 10 percent rating is accorded for flexion limited to 45 degrees and a 20 percent rating is assigned for limitation of flexion to 30 degrees or less.  While the Veteran asserted that he has a 50 percent limitation of motion during flare ups of his right knee disability, this was not shown by objective medical evidence.  However, even if the Veteran's report is accurate, he still would have more than 45 degrees of flexion during flare ups since he has 95 degrees of flexion normally.  

The Veteran's knee pain is encompassed by the 10 percent evaluations that he has for mild lateral instability and limitation of flexion of the right knee.  The 10 percent rating for limitation of motion was awarded for painful or limited motion of the right knee, thus specifically taking into account the Veteran's right knee pain.  His right knee pain does not limit the flexion of his right knee to a compensable degree under diagnostic code 5260 so the assigned rating specifically contemplates some knee pain.

The Veteran does not meet the criteria for a separate rating for limited extension of the knee because extension of the knee was shown to be normal at both VA examinations and there is no other evidence showing limited extension of the knee.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  His symptoms of pain, slight lateral instability, and limited flexion of the knee are specifically contemplated by the rating schedule. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 10 percent for chrondromalacia patella right knee with DJD and instability is denied.

A rating in excess of 10 percent for chrondromalacia patella right knee with DJD (limitation of motion) is denied. 


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


